                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

JACQUELYN S.,                                        §
                                                     §
                  Plaintiff,                         §
                                                     §
v.                                                   §    Civil Action No. 3:18-CV-1022-L
                                                     §
COMMISSIONER OF THE SOCIAL                           §
SECURITY ADMINISTRATION,                             §
                                                     §
                  Defendant.                         §

                                                 ORDER

          On August 27, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (Doc. 17) (“Report”) was entered, recommending that the court affirm the decision

of the Commissioner of Social Security Administration (“Commissioner”). No objections were filed

to the Report.

          After reviewing the briefs, file, record in this case, and Report, the court determines that the

magistrate judge’s findings and conclusions are correct, and accepts them as those of the court.

Accordingly, the court affirms the Commissioner’s decision, and dismisses with prejudice this

appeal.

          It is so ordered this 12th day of September, 2019.




                                                          _________________________________
                                                          Sam A. Lindsay
                                                          United States District Judge
